Opinion issued July 21,
2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00602-CV
———————————
In
re RAJ KUMAR VATS, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
 
MEMORANDUM OPINION
          Relator, Raj Kumar Vats, has filed a petition
for writ of mandamus.  See Tex.
R. App. P. 52.1.  Relator
challenges the trial court’s July 11, 2011 “Order on Smrita Vats’ Request for
Appropriate Orders for Disposition of Property.” [1]
 In his petition, relator requests this
Court to “stay the implementation” of the order and to “enter an order
declaring [the order] void ab ibinitio.”  
We deny relator’s petition for writ
of mandamus, including his request to “stay implementation” of the underlying
order.
PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.




[1]           The
underlying case is Smrita Vats vs. Raj
Kumar Vats, cause number 2007-22213, pending in the 311th District Court of
Harris County, Texas, The Hon. Denise Pratt presiding.